CURETON,
Judge, concurs:
I concur in Judge Connor’s view that Pineland was not a covered employer at the time of Harrell’s injury because it had not secured worker’s compensation coverage. Additionally, I would reverse the trial court’s decision because I am of the opinion that at the time of Harrell’s accident, he was not performing work which was a part of the trade, business or occupation of Pineland.
Initially, I observe that I agree with Judge Goolsby’s conclusion that we must accept Pineland was in business even though it realized no income. Unquestionably, Pineland had designed a plan to market the plantation for recreational purposes. Moreover, Pineland was involved in the management of its timber resources, presumably with a view toward long term profits therefrom.
Statutory law provides that when an owner contracts with a subcontractor to perform work which is a part of the owner’s trade, business, or occupation, and a workman is injured in performing that work, then the owner is liable to the workman for workers’ compensation benefits as if the owner had hired the workman directly. S.C.Code Ann. § 42-1-400 (1985). The public policy behind the requirements of this provision is stated as follows:
The manifest purpose is to afford the benefits of compensation to the men who are exposed to the risks of its business, and to place the burden of paying compensation upon the organizer of the enterprise. In consequence, both the owner and the contractors whom he engages to do his work, are *194subjected to the requirements of the Act, and the workers receive double protection.
Parker v. Williams & Madjanik, Inc., 275 S.C. 65, 73, 267 S.E.2d 524, 528 (1980) (quoting Blue Ridge Rural Elec. Coop, v. Byrd, 238 F.2d 346 (4th Cir.1956), rev’d on other grounds, 356 U.S. 525, 78 S.Ct. 893, 2 L.Ed.2d 953 (1958)).
These statements of public policy make it clear that the legislature, in enacting § 42-1-400, intended to make an owner the statutory employer of a worker for a given injury only if, at the time of the injury, the worker was performing the work of the owner as opposed to the work of a third party. Under the unique facts of this case, I am of the opinion that the work Harrell was performing at the time of his injury was for Kendall personally, and did not advance any business interest of Pineland.
I agree with Judge Goolsby that Harrell has not argued that the activity Folk Land Management performed for Pine-land at the time he was injured was not an important part of Pineland’s business. Nevertheless, as I read the cases, our focus should be on the activity of the worker at the time of his injury. Cf. Ost v. Integrated Products, Inc., 296 S.C. 241, 371 S.E.2d 796 (1988); Wheeler v. Morrison Mach. Co., 313 S.C. 440, 438 S.E.2d 264 (Ct.App.1993); Riden v. Kemet Elec. Corp., 313 S.C. 261, 437 S.E.2d 156 (Ct.App.1993).
Harrell argues in his brief that the injury did not occur within a period of employment because he was providing for the personal entertainment of Kendall at the time of the injury. He further argues that under the dual purpose doctrine, his injury did not occur during a time when he was an employee of Pineland. Additionally, he argues that the activity in which he was engaged at the time of his injury could not have been pursuant to any business requirements of Pineland. I think these arguments fairly raise the issue of whether or not the activity Harrell was involved in at the time of his injury was an important or essential part of the trade or business of Pineland.
According to the testimonies of Kendall, Harrell, and Robert Folk (Folk), the owner of Folk Land Management, the services Harrell was performing at the time of his injury were within the scope of his employment with Folk Land Manage*195ment because, as Folk testified, his company was hired by Kendall to, among other things, provide for the personal entertainment of Kendall. Kendall explained the business of Pineland as follows:
The plantation when it was purchased was set up not only for my personal use but also as a business entity to be rented to guests and as part of the business plan Folk Land Management was involved not only for the entertainment of guests, the management of the plantation on a day to day-basis covering everything from having the maid clean the house, to the handy man, to managing the land, planting the crops so that was the overall business plan. (Emphasis added).
Kendall stated further that under the “business entity” aspect of his plan for use of the plantation, he intended to rent out the plantation to others “for purposes of being able to enjoy the wildlife or to do a hunt” or for a “retreat.” Kendall acknowledged that Harrell was hurt at an occasion which was a personal social outing for Kendall’s family. Clearly, under Kendall’s own explanation of the operation of Pineland, Harrell was performing duties for the “personal use” or enjoyment of Kendall when he was injured.
An analogous case is Morgan v. Industrial Comm’n, 89 Ill.2d 502, 60 Ill.Dec. 938, 433 N.E.2d 1305 (1982). There, a claimant worked part-time for a cemetery corporation and part-time as a farm laborer on the corporation president’s personal farm. The Morgan court found the fact that the claimant was paid only by the corporation not to be conclusive of the claimant’s employment status when at the time of his injury he was working on the farm of the president of the corporation. The court, in holding the claimant failed to prove his injury arose out of and in the course of his employment with the corporation, reasoned the claimant was paid by the corporation only for convenience, and noted that the president reimbursed the corporation for wages paid the claimant. Id. 60 Ill.Dec. at 938-40, 433 N.E.2d at 1305-07. The Morgan court did state, “[tjhere is also no doubt that when the accident occurred he was performing duties solely related to his employment on the farm and wholly unrelated to any duties he had at the cemetary.” Id. at 939, 433 N.E.2d at 1306. While it is true that in general the services Harrell was *196performing for Kendall’s party would be similar to those which Harrell presumably would have performed had there been any paying renters of the plantation, I would hold that providing services solely for Kendall’s personal enjoyment is “wholly unrelated” to Pineland’s business of renting the plantation to guests and managing timber.
Because Pineland has asserted its statutory employer status as a defense, the burden is on it to prove that status. Cf. Glass v. Dow Chem. Co., 316 S.C. 116, 447 S.E.2d 209 (Ct.App. 1994), aff’d, 325 S.C. 198, 482 S.E.2d 49 (1997). I would hold the evidence conclusively shows that Harrell’s injury occurred during a period of employment when he worked for Kendall personally, and not for the benefit of or the promotion of Pineland’s business. Manifestly, entertaining Kendall and his social guests was not a risk of Pineland’s business.
It has been held that when a person in authority directs an employee to do some work outside of his normal duties for the private benefit of the superior, an injury incurred in the course of that work is compensable. See Hicks v. Piedmont Cold Storage, Inc., 324 S.C. 628, 479 S.E.2d 831 (1996) (quoting the 1996 version of 2 Arthur Larson & Lex Larson, Larson’s Workers’ Compensation Law § 27.41 (1997)), cert, granted, (June 17, 1997). I am also aware of those cases that permit compensation, even though at the time of injury the employee was not directly involved in providing services to his employer. See, e.g. Osteen v. Greenville County School Dist, 323 S.C. 432, 475 S.E.2d 775 (Ct.App.1996) (personal comfort doctrine), cert, granted, (March 5, 1997). Even if these theories apply to a statutory employment situation, the evidence shows that Harrell’s work for Kendall’s personal use of the plantation was not temporary, but constituted his usual employment duties. In any event, there are obviously situations where an activity would fall within the “course of employment” test for a direct employer but would fail to fall within one of the more restrictive “statutory employer” tests for the upstream employer.
Finally, I would reverse the trial court’s finding relative to judicial estoppel for the reason that the worker’s compensation settlement was determinative only of Harrell’s employment status with Folk Land Management and not Pineland. *197Harrell was performing employment duties for Folk Land Management at the time of injury because its contract with Kendall required Harrell to perform whatever service Kendall requested of him, whether those services related to Pineland’s “business entity” or Kendall personally. On the other hand, in order for Harrell’s work to constitute him a statutory employee of Pineland, it must somehow benefit Pineland as a part of its business or trade. As noted above it did not.
For these additional reasons, I would reverse the order of the trial court.